Title: Sunday April 1st. 1787.
From: Adams, John Quincy
To: 


       Attended meeting the whole day, to hear Mr. Hilliard; and had moreover the supreme felicity of waiting on the amiable Miss Williams to her home. After meeting, at night, I wrote part of my forensic, for next Tuesday. Attended the meeting of the A B. in the evening: not many of the members present. Two or three pieces however were read, and a forensic dispute between Abbot 3d. and Dodge, upon the curious question, whether wine be beneficial to mankind. A little after nine, we dispersed.
      